Citation Nr: 1115729	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right arm claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

In February 2009, the Board remanded the issues on appeal for further development.  Pursuant to the remand directives, available VA treatment records from the Grand Island and Lincoln VA Medical Centers for the period from January 1, 1995 to December 31, 1999, were requested and received in March and June 2009 and a VA medical opinion was obtained in July 2009.  In October 2009, the Board remanded the matters for additional VA treatment records and to afford the Veteran another VA examination.  The record reflects that all available VA treatment records for the period in question have been received and VA examinations were obtained in February 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's February and October 2009 remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In June 2010, the Board denied the claims.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in November 2010, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  Specifically, the Joint Motion stated that the Board failed to address the results of a July 2009 VA examination and that the Board should adequately address the competency and sufficiency of the lay evidence presented by the Veteran.  The Board will address both assertions in the decision below.  

The Board observes the Veteran's representative's argument made for the first time in March 2011 that the Board did not consider the Veteran's claims on a direct service connection basis.  The Board notes that the Veteran's claims have never been raised, developed, or addressed as directly related to service.  Thus, the Board observes that the issues of entitlement to service connection for a neck and right arm disability have now been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent evidence of record does not show that the Veteran received an additional disability of the neck as the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.

3.  The competent evidence of record does not show that the Veteran received an additional disability of the right arm as the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

2.  The requirements for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right arm claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2006 with regard to the claims.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in December 2006.  In this case, the fact that the notice did not address either the relevant rating criteria or effective date provisions, was harmless error because service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims.  All available identified service treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In this regard, in the October 2009 remand, the Board requested a September 1997 EMG study; January/February 1998 EMG study; March/April 1998 CT scan referenced in the April 1998 notation from Dr. Bence; and October 1998 EMG study.  The October 1998 EMG study was associated with the claims file.  In November 2009, the RO requested the records from the VAMC.  A November 2009 report of general information reflected that the records requested pursuant to the February 2009 Board remand from January 1995 to December 1999 were all that were available and there are no additional records to be sent.  All records would be duplicative.  A formal finding of unavailability was associated with the claims file in December 2009.  In December 2009, the Veteran was requested to submit the records in question and in December 2009, he replied that he did not have them.  Accordingly, the Board finds that additional efforts to obtain the above referenced records would be futile and that the Board has complied with its duty to assist with obtaining these records.  38 C.F.R. § 3.159(c)(2).  

Pursuant to the Board's October 2009 remand, VA examinations with respect to the claims were obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provides a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board observes the Veteran's representative's arguments made in April 2010 and reiterated in March 2011 that the February 2010 VA examinations and opinion are not adequate.  The representative asserts that the examiner's conclusion that the traction injury was short term was vague and misleading and addresses the future development of the Veteran's condition and not the progression as the result of the traction injury.  The Board does not agree.  The examiner's conclusion was that "the traction injury that had occurred may have exacerbated his symptoms over the short term, but over the past 10 years, we expect his disease process to continue to progress as it has based on his medical documentation.  Thus, I feel it is less likely that (than) not that the incident that occurred at physical therapy lead to significant long term or additional disability of the neck or the right arm."  As will be discussed more fully below, the VA examiner conceded that the Veteran suffered an injury during VA physical therapy in 1998, which is approximately 10 earlier.  Despite the representative's contentions, the examiner did address the progression of the Veteran's disability as the result of the traction injury over the past 10 years.  Further, despite the representative's allegations that the VA examiner did not consider the April 1998 findings and January 2009 impressions as requested by the October 2009 remand, the February 2010 VA examination report for peripheral nerves specifically mentions the April 1998 findings of Dr. Bence as well as the C5-6 ruptured disc image and the January 2009 x-rays which showed degenerative disk disease most advanced at C5-C6 with retrolisthesis.  Thus, the VA examiner did comply with the Board's request to address these records.  In sum, the Board concludes that the VA examiner addressed all of the pertinent evidence of record and as will be discussed more fully below, provided an adequate rationale for his conclusions that is supported by the evidence of record.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances 38 U.S.C.A. § 1151(a) grants compensation and DIC for a qualifying disability or death of a veteran in the same manner as if such disability or death were service-connected.  See also 38 C.F.R. § 3.361.  For claims filed after October 1, 1997, the disability or death must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability or death resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability or death must not be the result of the veteran's failure to follow properly given medical instructions.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck or right arm claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.

The Veteran contends that he incurred additional disability of the neck and right arm as a result of physical therapy he received at the Grand Island VA Medical Center (VAMC).  The Veteran indicated that during his physical therapy, a traction-like device was used to stretch his neck.  During such therapy, he recalls feeling a snap and being unable to move for several minutes.  The Veteran indicated that within a couple of weeks of that therapy, he was seen at the Lincoln VA Medical Center where his treating physician, Dr. Bence, reviewed the results of a recently-performed MRI study.  The Veteran recalled that after reviewing the result of the study, Dr. Bence advised him that when he had received traction therapy, the arthritic formations around his C5-6 vertebrae separated, resulting in a "J" shaped fracture.  The Veteran indicated that he had since developed numbness and tingling in his right arm, which he believed was due to the "cervical fracture."

A review of the medical evidence of record pertaining to the Veteran's claims reflects that on several occasions beginning in approximately August 1995, the Veteran was seen by Dr. Pinto in connection with various complaints, including neck and back pain.  In September 1995, a radiographic study showed C5-C6 degenerative disc disease (DDD).  In May 1997, a radiograph study found no additional abnormalities since the September 1995 study.  A December 1997 record noted that the Veteran originally sought treatment for pain in his neck and left arm and numbness in the left hand but currently had pain and burning in his right hand, arm, and neck.  He reported this began after his September 1997 EMG study.  No masses were palpitated at the nape of the neck but his neck was reddened and painful to touch.  

Physical therapy records dated in January 1998 revealed that the Veteran received traction therapy on his neck.  A physical therapy note reflected that the treating diagnosis was right nerve impingement at C5-C6.  The Veteran reported pain and numbness in his right upper extremity and numbness in his left lower and upper extremities.  The right sided pain had been occurring for three months duration.  The assessment was numbing and tingling in right upper extremity and numbing in the left upper and lower extremities.  During one session, the Veteran reported that his right arm tingled and hurt but the sharp pain was gone.  It was noted that treatment had increased the pain a few times and the left arm was starting to go numb at the shoulder.  His condition was not better but not worse.  The treatment was moist heat to cervical spine followed by cervical traction (c-tx).  The assessment was restricted cervical range of motion, pain down the right upper extremity, and radicular symptoms to the right arm.  His rehabilitation potential was assessed as good.  The last physical therapy note of record stated that the Veteran's neck was getting worse and that the treatment seemed to be making it worse.  The moist heat provided temporary relief, but when the pain returned it was worse than before the moist heat.  The Veteran did not want any more therapy because it was not helping.  The report summarized that the Veteran began physical therapy on January 6, 1998 for cervical pain with radiation to his right upper extremity, as reflected above.  He was treated six times.  His goals were not met and his symptoms increased since beginning therapy.  The plan was to discontinue therapy because it was not effective and to send a consultation to the Lincoln VAMC for an orthopedic evaluation.  

A February 1998 neurology consultation reflected that the Veteran stated that following electrodiagnostic studies a couple of weeks ago he had more problems with his right arm.  The EMG was noted to show no abnormality.  The impression was cervical degenerative disease with C5/6 symptoms to the right.  An April 1998 MRI indicated disc bulges at C4-C5, C5-C6, causing mild stenosis.  An April 1998 notation from Dr. Bence indicated that he reviewed a CT scan which showed a C5-C6 ruptured disc.  However, the CT scan interpreted by Dr. Bence is not of record.  A February 1999 record indicated that the Veteran had a history of lesion of the ulnar nerve and cervical spondylolis.  The examiner stated that the Veteran had EMGs since 1995 that were all negative with the last EMG in October 1998.  A February 2006 EMG consultation note showed C6 radiculopathy with superimposed right carpal tunnel syndrome.  

Pursuant to the February 2009 remand, the Veteran underwent a VA examination in July 2009.  The examiner commented that January 1998 physical therapy notes stated that the Veteran had therapy that worsened his pain with cervical traction and he refused further therapy.  The Veteran reported that when traction began, there was a sudden jerk that left him stunned for 10-15 minutes and this was the beginning of the severe pain.  An October 2005 radiograph report, which showed osteoarthritis involving C5-C6 and straightening of the normal cervical lordosis, and a December 2005 MRI, which revealed DDD at C4-C5, worse at C5-C6 where moderate central stenosis was present, were referenced.  A July 2009 report of the cervical spine showed an impression of DDD most advanced at C5-C6 with minimal retrolisthesis, disc space narrowing, and anterior osteophyte formation.  Vertebral bodies were normal in stature, with no evidence of fracture.  The examiner noted that the Veteran's initial right sided pain began in May 1997 and worsened severely with physical therapy until January 1998.  The examiner concluded that it appeared that the Veteran sustained additional disability during physical therapy in 1998.  The examiner added that the therapy was ordered for a justified reason and was properly applied but something happened to cause severe pain and disability at that time.  The examiner could find no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the physical therapy in question or an event not reasonably foreseeable.  

Pursuant to the October 2009 remand, the Veteran underwent two additional VA examinations in February 2010.  VA examiner I.W. reviewed the Veteran's claims file and performed a physical examination.  Dr. I.W. indicated that he discussed the issue at great length with the Veteran and his wife and reviewed all the records in the two volume claims file to include the physical therapy records.  Dr. I.W. noted that the Veteran would be examined by an orthopedist who would be addressing the matter in more detail.

Later that same month, the Veteran was examined by VA examiner R.A.  Dr. R.A. referenced the 1997 and 1998 records that demonstrate the Veteran's complaints of neck stiffness for which he was treated.  Dr. R.A. noted that prior to physical therapy, the Veteran was diagnosed as having mild degeneration of the cervical spine which resulted in stiffness.  After the physical therapy, the Veteran reported and the evidence from Dr. Bence in April 1998 documented, neck pain radiating down the right side and the right arm with significant foraminal depression test on the side.  Imaging showed spinal stenosis and C5-6 ruptured disk; however, it was central and not compressing any neural foramina.  The Veteran's current examination findings were consistent with weakness in the radial aspect of his hand as well as weakness in his biceps and triceps with diminished deep tendon reflexes.  X-rays demonstrated DDD most advanced at C5-6 with retrolisthesis, disk space narrowing, anterior osteophyte formation, and image is consistent with stenosis.  

The examiner stated that although a record documenting the incident described by the Veteran was not of record, the fact that the Veteran's report of the injury was consistent with his medical records led the examiner to believe that the incident did occur.  However, the Veteran was demonstrating signs and symptoms consistent with degenerative disease of his cervical spine and likely stenosis at the time of his referral to physical therapy.  This is a disease process with a natural history of progression and if this incident would not have occurred, the examiner stated that he could not without medical certainly determine that his ultimate result would be different than it is currently.  The traction injury that occurred may have exacerbated his symptoms over the short term, but over the past 10 years, his disease process was expected to continue to progress as it has based on his medical documentation.  Thus, the examiner opined that it was less likely than not that the incident that occurred at physical therapy led to significant long term or additional disability of the neck or the right arm.  

The Board will begin with an analysis as to whether the Veteran has an additional disability as a result of VA care.  The Board concludes that the competent evidence of record reflects that he does not.  In this regard, the Board does not dispute that following the onset of physical therapy in January 1998, something happened during a session that caused an increase in his symptomatology.  As outlined above, the Veteran originally sought physical therapy for pain in his neck and arms.  The physical therapy records document the Veteran's reports that his neck was getting worse, that his goals were not met, and that his symptoms increased since beginning therapy.  Thus, it is not an issue of whether something occurred during VA treatment.  

Rather, the issue is whether the Veteran has an additional disability as the result of that physical therapy.  As reflected above, a September 1995 radiographic study showed C5-C6 DDD and that the Veteran complained of neck pain and burning of his right arm and neck in September 1997 before he began physical therapy in January 1998.  The treating diagnosis at the beginning of therapy was right nerve impingement at C5-C6.  Thus, prior to the onset of his physical therapy, the Veteran already had a diagnosis of C5-C6 DDD, neck pain, right arm burning, and right nerve impingement at C5-C6.  

The Board affords Dr. R.A.'s conclusion that it is less likely than not that the physical therapy traction incident led to significant long term or additional disability of the neck or right arm to be highly probative.  Following review of the aforementioned evidence in February 2010, Dr. R.A. concluded that the Veteran was demonstrating signs and symptoms consistent with degenerative disease of his cervical spine and likely stenosis at the time of his referral to physical therapy.  The Board observes that this conclusion is consistent with the objective September 1995 radiographic study showing C5-C6 DDD.  Importantly, Dr. R.A. informed that degenerative disease of the cervical spine is a disease process with a natural history of progression.  He was unable to state if the Veteran's current disorder would have been any different without physical therapy.  Instead, Dr. R.A. stated that although the traction injury that occurred may have exacerbated the Veteran's symptoms over the short term, over the past 10 years his disease process was expected to continue to progress as it has based on his medical documentation.  In other words, Dr. R.A. found that the physical therapy did not result in long term or additional disability.  The examiner referenced physical therapy records in the course of his examination to support his conclusions.  Moreover, the opinion is based on the examiner's expertise as an orthopedist.  The Board affords this opinion great weight and persuasive value.  Thus, although the Veteran's pre-physical therapy disorder appears to have worsened since the physical therapy, it cannot be concluded that the physical therapy was a causal factor.  38 C.F.R. § 3.361(c)(1).  Rather, it appears that although physical therapy caused a temporary increase in symptomatology, the degenerative disc process progressed as expected.  

On the contrary, the Board does not find the July 2009 VA examination results to be persuasive.  As referenced by the November 2010 Joint Motion, in response to the question did something happen in physical therapy so that the Veteran sustained additional disability in 1998, the July 2009 VA examiner responded "yes, it appears to have happened as noted in the history and the exam."  Additionally, the examiner added that something happened to cause severe pain and disability at the time of physical therapy.  Although the examiner's opinion appears on its face to be favorable to the Veteran, it cannot be assigned as much weight as Dr. R.A.'s more thorough opinion.  

In this regard, the Board notes once again that additional disability as a result of physical therapy is the key phrase with regard to these claims.  Although the July 2009 examiner stated that it appears that the Veteran sustained additional disability during physical therapy, he appears to clarify that physical therapy appeared to cause severe pain and disability at that time.  The opinion does not address whether the current state of the Veteran's disability was caused by or the result of the physical therapy.  Thus, the opinion is incomplete and inadequate upon which to conclude the Veteran's current disability is related to his physical therapy.  Moreover, the July 2009 examiner's findings are not inconsistent with Dr. R.A.'s more detailed conclusions that the traction injury may have exacerbated the Veteran's symptoms over the short term, but that ultimately his pre-existing degenerative disease process progressed as expected.  Thus, because Dr. R.A.'s opinion is more detailed, complete, and fully addresses the question at issue, the Board affords it more weight than the July 2009 VA examiner's opinion.  

The Joint Motion also stated that the Board should adequately address the competency and sufficiency of lay evidence presented by the Veteran regarding additional disability of his neck and right arm due to physical therapy.  As reflected above, the Board has conceded that something happened during physical therapy that caused an increase in his pain.  Moreover, Dr. R.A., whose opinion that Board has found highly probative and ultimately the most persuasive, found the Veteran's report of the incident, described as a jerk or jolt after being placed in traction for a period of about 10 minutes which caused an immediate onset of pain in the neck down the right arm, to be believable and plausible based on the medical evidence since that incident.  Although the Veteran is competent to state that his pain has increased in severity since his physical therapy, he is not competent to state that his physical therapy caused an additional disability beyond the natural progression of his pre-existing degenerative disease of the cervical spine, which is the question at issue.  That is a question for a person with medical expertise.  Accordingly, although the Veteran believes that the therapy he received caused an additional disability, he is not qualified to make this determination as it medical question that the Veteran is not competent to address.  As discussed, the Board has concluded that the competent medical evidence provided by Dr. R.A. is highly probative and assigns it great weight against the claim.  Therefore, the Board affords the Veteran's opinion that the physical therapy resulted in additional disability no probative value.  

Accordingly, as the competent medical evidence does not establish the presence of an additional disability as the result of VA care, the claims cannot be granted.  Thus, it is not necessary to discuss whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or whether there was an event that was not reasonably foreseeable.  Therefore, the claims cannot be granted under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the neck claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right arm claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska is denied.
____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


